Citation Nr: 0303885	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  98-20 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for alcoholism as secondary 
to service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim


INTRODUCTION

The veteran had active military service from October 1964 to 
October 1967.  



This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision from the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for 
alcoholism as secondary to service-connected PTSD.  

When the claim was before the Board in July 2001, a decision 
was stayed until final review of Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001), which decision directly impacts the 
veteran's case.  The stay was lifted in April 2002, and the 
Board undertook additional development in August 2002.  
38 C.F.R. § 19.9(a)(2) (2002).  The veteran received a VA 
examination in November 2002, and the Board provided notice 
of the VA examination report in January 2003.  38 C.F.R. 
§ 20.903 (2002).  A February 2003 statement from the 
veteran's representative waived the veteran's 60-day response 
period and instructed the Board to proceed to a decision.  
This matter is now before the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran has a current alcoholism disability.  

2.  The medical evidence includes a nexus opinion that 
alcoholism resulted from the veteran involuntarily turning to 
alcohol for relief from service-connected PTSD symptoms.  


CONCLUSION OF LAW

Alcoholism is proximately due to service-connected PTSD.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The August 1997 rating decision denied entitlement to service 
connection for alcoholism as secondary to service-connected 
PTSD, and the veteran perfected a timely appeal.  In lay 
statements and reports of medical history since March 1996, 
the veteran contends that alcoholism resulted from his 
attempts to escape PTSD.  He contends that he never drank 
alcohol before service and that he started drinking in 
service to get through the horrors of combat.  He contends 
that his drinking escalated after service because he 
experienced PTSD flashbacks, intrusive thoughts, and 
nightmares, which caused constant tension and insomnia.  

The VA fulfilled its duty to assist the veteran in the 
development of the claim.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  See 38 U.S.C.A. § 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
veteran received a November 2002 VA examination and medical 
opinion, and the RO obtained the available service medical 
records and medical records from the identified health care 
providers.  The veteran and his representative filed lay 
statements with the RO, and the veteran declined the 
opportunity for a personal hearing.  

Technically, the VA has not fulfilled its duty to inform the 
veteran in the development of the claim because he has not 
been told which party is responsible for obtaining specific 
pieces of evidence.  The VA shall notify the claimant and the 
claimant's representative, if any, of the evidence that is 
necessary to substantiate the claim, which evidence the 
claimant is to provide, and which evidence the VA will 
attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West. 2002).  The Board will proceed with a 
decision, and there will be no prejudice to the veteran, 
because service connection is established based on the 
current evidence of record.  

Generally, to establish service connection for a disability, 
the evidence must demonstrate that the disability was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2002).  In particular, to 
establish service connection for alcoholism as secondary to 
service-connected PTSD, the veteran must submit evidence of 
current alcoholism and a nexus opinion by a medical 
professional relating current alcoholism to service-connected 
PTSD.  See 38 C.F.R. § 3.310(a).  

The medical evidence confirms that the veteran has a current 
alcoholism disability.  A valid claim requires proof of 
present disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  VA and private Axis I diagnoses from December 
1995 to July 1998 include alcoholism, alcohol abuse, alcohol 
dependence, and history of ethanol abuse.  The November 2002 
VA Axis I diagnosis is alcohol dependence in early full 
remission.  

Resolution of the claim turns on whether the claims folder 
includes a nexus opinion relating current alcoholism to 
service-connected PTSD.  There must be medical evidence of a 
nexus between the claimed in-service disability and the 
present disability in order to establish service connection.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In November 
2002, the veteran underwent VA examination and received a 
credible nexus opinion in support of his claim.  The November 
2002 VA examiner interviewed the veteran, reviewed his 
medical records, and opined that the veteran's alcoholism 
resulted from involuntarily turning to alcohol for relief 
from PTSD symptoms.  The veteran's alcoholism was involuntary 
because he consumed larger quantities of alcohol over longer 
periods of time than he intended while desperately attempting 
to obtain relief from distress and dysphoria over Vietnam.  
The recent remission of alcohol abuse once the veteran's PTSD 
symptoms were controlled with prescription psychotropic 
medications is consistent with the November 2002 VA medical 
opinion that the veteran's alcoholism was involuntary.  By 
definition, an alcohol-abuse disability is involuntary if it 
arises as a direct result of a psychiatric condition.  
Therefore, the veteran may receive VA disability compensation 
for the alcohol-abuse disability that arose as a direct 
result of PTSD.  See Allen, 237 F.3d at 1377.  

A preponderance of the evidence supports the claim, and 
entitlement to service connection for alcoholism as secondary 
to service-connected PTSD must be granted.  38 U.S.C. § 5107; 
38 C.F.R. § 3.102 (2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for alcoholism as secondary 
to service-connected PTSD is granted.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

